Case 1:21-cv-00104-TH-ZJH Document 5 Filed 08/11/21 Page 1 of 1 PageID #: 13



                         IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                      BEAUMONT DIVISION

JORGE HERRERA                                     §

VS.                                               §                 CIVIL ACTION NO. 1:21cv104

WARDEN, FCI BEAUMONT LOW                          §

                  MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                     JUDGE’S REPORT AND RECOMMENDATION

        Petitioner Jorge Herrera, a federal prisoner, proceeding pro se, brought this petition for writ
of habeas corpus pursuant to 28 U.S.C. § 2241.

        The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The Magistrate Judge recommends dismissing the above-styled petition.

        The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all available

evidence. No objections to the Report and Recommendation of United States Magistrate Judge were

filed by the parties.

                                             ORDER

        Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED. A final judgment will be entered in this case

in accordance with the Magistrate Judge’s recommendations.

        SIGNED this the 11 day of August, 2021.




                                       ____________________________
                                       Thad Heartfield
                                       United States District Judge
